DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Mark Marsden (Reg. No.57,871) on November 4, 2021. 2.	The application has been amended as follows:
	Cancel claim 4. 
	Combining claims 2, 3, 5-17, and 19-21 with claim 18. 
2. 	(CURRENTLY AMENDED) A method [of sequencing] for determining sequences of polynucleotides that potentially contain a first portion and a second portion from the same polynucleotide, comprising:
(a) 	providing a plurality of polynucleotides attached to a surface, wherein each of the plurality of polynucleotides comprises a first portion, a second portion, and a region between the first portion and the second portion, [a] the end of the first portion of each of the polynucleotides is attached to [a first] one location of the surface and [a] the end of the second portion of each of the polynucleotides is attached to [a second] another location of the surface, and wherein each of the plurality of polynucleotides has a known length; 
(b) 	separating the first portion of each of the polynucleotides from the second portion of each of the polynucleotides by cleaving the region between the first portion of each of the polynucleotides and [from] the second portion [for] of each of the polynucleotides; 
after step (b), determining a probability of the first portion[s] attached to which location of the surface and the second portion[s] attached to which location of the surface are derived from the same polynucleotide[s, comprising: 
(i)] by comparing a distance between the location on the surface which the first portion of each of the polynucleotides is attached to and the location on the surface which the second portion of each of the polynucleotides is attached to with the known length of each of the plurality of polynucleotides, thereby assembling polynucleotides that potentially contain the first portion and the second portion from the same polynucleotide [determining the proximity on the surface of the first portions to the second portions, and 
(ii) identifying the probability of the first portions and the second portions being derived from the same polynucleotides based on the proximity on the surface of the first portions to the second portions, thereby identifying the first portions and second portions derived from the same polynucleotides]; 
(d) 	sequencing the first portion[s] of each of the plurality of polynucleotides and the second portion[s] of each of the plurality of polynucleotides; and 
(e) 	determining the sequences of the polynucleotides that potentially contain the first portion and the second portion from the same polynucleotide based on the results from steps (c) and (d)[sequences of the identified first portions and second portions derived] from the same polynucleotides].
3. 	(CURRENTLY AMENDED) The method of claim 2, wherein the known length of each of the plurality of polynucleotides [has a known length] is within a range of sizes.
the second portion are noncontiguous.
7. 	(CURRENTLY AMENDED) The method of claim 2, wherein each of the first portion[s] and the second portion[s] comprises an indexing tag.
8. 	(CURRENTLY AMENDED) The method of claim 7, wherein [a] the first portion and the second portion of the same polynucleotide comprise the same indexing tag.
9. 	(CURRENTLY AMENDED) The method of claim 2, wherein the surface [comprises] is a patterned surface comprising a first population of oligonucleotides and a second population of oligonucleotides.
10. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (b) comprises contacting the plurality of polynucleotides with a transposase and the region between the first portion and the second portion comprises a transposon. 
11. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (b) comprises cleaving each of the plurality of polynucleotides at a cleavable site located on the region between the first portion and the second portion.
13. 	(CURRENTLY AMENDED) The method of claim 11, wherein [each of] the cleavage site [polynucleotides] comprises a uracil residue or derivative thereof.
14. 	(CURRENTLY AMENDED) The method of claim 13, wherein step (b) comprises contacting each of the plurality of polynucleotides with a uracil DNA glycosylase (UDG).
15. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (b) further comprises amplifying the first portion[s] and the second portion[s].
16. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (c) comprises identifying [the first location and the second location for each of the polynucleotides] the location on the surface which the first portion of each of the polynucleotides is attached to and the location on the surface which the second portion of each of the polynucleotides is attached to
using an imaging device.
17. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (d) [comprises] is performed using sequencing [the first portions and second portions] by ligation, sequencing [the first portions and second portions] by synthesis [polymerase extension], or sequencing [the first portions and second portions] by hybridization.
19. 	(CURRENTLY AMENDED) The method of claim 2, further comprising comparing the sequence[s] of the first portion of each of the plurality of polynucleotides and the sequence of the second portion of each of the plurality of polynucleotides with a reference sequence.
21. 	(CURRENTLY AMENDED) The method of claim 2, wherein step (a) comprises: producing fragments by fragmenting a genomic DNA, adding adaptors to the ends of the fragments, thereby obtaining [a] the plurality of polynucleotides.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2, 3, and 5-21 are allowable in light of applicant’s amendment filed on September 17, 2021, terminal disclaimer filed on November 4, 2021, and the examiner’s amendment. The rejection under 35 U.S.C 112 (a) has been withdrawn in view of applicant’s amendment filed on September 17, 2021 and the examiner’s amendment. The examiner’s amendment is supported by paragraphs [0028], [0032], [0034], [0070], and [0074] of US 2019/0292594 A1, which is US publication of this instant case. No prior art teaches a combination of steps (a) to (e) of  claim 2. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method for determining sequences of polynucleotides that potentially contain a first portion and a second portion from the same polynucleotide which comprises all limitations recited in claim 2. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 5, 2021